      Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 1 of 12
                                                      ELECTRONICALLY FILED
                                                        2019 Aug 12 PM 2:58
                                         CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                   CASE NUMBER: 2019-CV-000606



                                                                                 EXHIBIT "A"
HITE, FANNING & HONEYMAN L.L.P.
100 N. Broadway, Ste. 950
Wichita, KS 67202-2216
Telephone: (316) 265-7741
Facsimile: (316) 267-7803


                        IN THE TWENTY-NINTH JUDICIAL DISTRICT
                     DISTRICT COURT, WYANDOTTE COUNTY, KANSAS
                                  CIVIL DEPARTMENT


LARRY MARTEZ JAMES,

                            Plaintiff,
               vs.                                                    Case No.

ELECTRONIC SENTENCING ALTERNATIVES, INC.,
d/b/a ELECTRONIC SENTENCING ALTERNATIVE,
d/b/a/ ESA,
and ALCOHOL MONITORING SYSTEMS, INC.,
d/b/a SCRAM SYSTEMS,

                            Defendants.


                                            PETITION

       COMES NOW the plaintiff, Larry Martez James, by and through his counsel of record,

and, for his cause of action against the defendants, states as follows:

       1. The plaintiff, Larry Martez James, resides at 2926 N. Baltimore St., Kansas City,

           Wyandotte County, KS 66104.

       2. Defendant Electronic Sentencing Alternatives, Inc. (“ESA”) is a private Missouri

           corporation with its office located at 1000 NW South Outer Rd., Blue Springs, MO



                                                  1
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 2 of 12




    64015, and may be served with process through its registered agent, Denise Welch-

    Masters.

 3. Defendant Alcohol Monitoring Systems, Inc. (“AMS”) is a Delaware corporation

    with its office located at 1241 W. Mineral Ave., Ste. 200, Littleton, CO 80120, and

    may be served with process through its registered agent, The Corporation Company,

    7700 E. Arapahoe Rd., Ste. 220, Centennial, CO 80112-1268.

 4. This Court has personal jurisdiction over the defendants pursuant to K.S.A. 60-

    308(b)(1)(B), K.S.A. 60-308(b)(1)(E), and K.S.A. 60-308(b)(1)(G)(ii).

 5. The plaintiff’s cause of action arose in Wyandotte County, Kansas; therefore, venue

    is appropriate in this judicial district.

                    The Relationship and Activities of the Defendants

 6. Defendant AMS is the manufacturer of a device known as the SCRAM Cam bracelet.

    The purpose of a SCRAM Cam bracelet is to provide continuous transdermal alcohol

    testing, which detects whether the wearer has consumed alcohol. The bracelet is

    attached to the wearer by a band around the wearer’s ankle.

 7. In order to profit from its SCRAM Cam bracelets, AMS enters into partnerships with

    entities that supply the bracelets directly to the persons who will be wearing them.

    Such partnership entities also install and monitor the bracelets.

 8. AMS also does business under the name “SCRAM Systems” and maintains a

    SCRAM Systems website on which it advertises SCRAM Cam bracelets and solicits

    for partners to distribute its products.

                                                2
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 3 of 12




 9. AMS states that its partners are “governed by strict policies and procedures from

    AMS,” and that AMS “works as an extension” of its partners.” The control AMS

    asserts over its partners forms the basis for a principal-agent relationship between

    AMS and its partners.

 10. AMS advertises that it provides “dynamic training” to its partners, and the SCRAM

    Systems website maintained by AMS contains a certain “Health and Safety Notice for

    SCRAM Systems Products,” under which are listed “Precautions and Instructions for

    Installers,” which are directed to partners of AMS regarding the installation of

    SCRAM Cam bracelets. Such “Precautions and Instructions” include the following

    language:

        Do not install SCRAM Systems bracelets too tightly. The wearer should
        easily be able to insert their fingers between the bracelet and skin in
        order to clean underneath.

 11. At all times relevant herein, defendant ESA was a partner of AMS. In fact, ESA

    advertises itself as a “preferred partner” of AMS and, as such, distributes, installs, and

    monitors SCRAM Cam bracelets.

                      Events Giving Rise to the Plaintiff’s Injuries

 12. On or about August 4, 2017, plaintiff Larry Martez James entered into a written

    contract with defendant ESA, such contract titled “SCRAM Program Participant

    Agreement.” This Agreement was formally executed by both the plaintiff and an ESA

    representative. Under the Agreement, ESA agreed to provide to the plaintiff a



                                          3
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 4 of 12




    SCRAM Cam bracelet to be worn by the plaintiff pursuant to the terms of his release

    from custody in Platte County, Missouri.

 13. On or about the date that the plaintiff entered into the contract with ESA, a

    representative of ESA installed a SCRAM Cam bracelet on the plaintiff’s left ankle.

 14. ESA was fully aware of the instruction and precaution, quoted in paragraph 10,

    above, against installing SCRAM Cam bracelets too tightly, and, in fact, the same

    “Precautions and Instructions” that appear on the SCRAM Systems website were

    included in the SCRAM Program Participant Agreement executed by the plaintiff and

    ESA.

 15. At the time the SCRAM Cam bracelet was installed, the plaintiff informed the ESA

    representative that the bracelet was too tight. The representative then loosened the

    bracelet slightly.

 16. However, the bracelet remained far tighter on the plaintiff’s leg than instructed by

    AMS. The bracelet was so tight that the plaintiff could barely get the tips of his

    fingers between the bracelet and his skin, the bracelet ground into his skin when he

    walked, and he frequently experienced the sensation of blood being cut off to his left

    foot.

 17. Several days after the bracelet was installed, the plaintiff met with another ESA

    representative. At that time, the plaintiff again stated that the SCRAM Cam bracelet

    was too tight. However, the ESA representative refused to address the problem.



                                        4
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 5 of 12




 18. On August 15, 2017, the plaintiff was operating a motorcycle in Wyandotte County,

    Kansas, when, while lawfully passing through an intersection, he was struck by an

    automobile that ran a red light. At that time, the plaintiff was still wearing the

    SCRAM Cam bracelet and, due to the negligent, defective, and unreasonably

    dangerous manner in which the bracelet had been installed and allowed to remain on

    his leg, suffered a severe degloving injury to his left lower leg.

 19. As a result of the degloving injury to the plaintiff’s leg, as well as medical

    complications caused by such injury, the plaintiff has undergone extensive medical

    care and treatment and will undergo extensive medical care and treatment in the

    future; will eventually suffer the loss of his left leg below the knee and will require

    the use of prosthetics; has undergone past pain, suffering, disability, and

    disfigurement and will undergo future pain, suffering, disability, and disfigurement;

    has suffered past emotional damage and will suffer future emotional damage; and has

    suffered past economic loss and will suffer future economic loss, as well as other

    damages.

                                   Theories of Recovery

 20. For the purpose of this paragraph and all of those that follow, the statements set forth

    in paragraphs 1 through 19, above, are incorporated by reference herein.

                                         Negligence

 21. Defendant ESA had a duty to install the SCRAM Cam bracelet in a manner that was

    safe for the plaintiff and consistent with ordinary care, and which would not cause or

                                          5
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 6 of 12




    unnecessarily increase the likelihood of harm to the plaintiff. ESA further had a duty

    to install the bracelet in a manner consistent with the “Precautions and Instructions”

    provided by AMS. In addition, ESA had a duty to adjust the tightness of the bracelet

    consistent with the manner in which the bracelet should have initially been installed.

 22. ESA breached all of the duties described in paragraph 21, above.

 23. The breach of the above-described duties by ESA constitutes negligence on the part

    of ESA and proximately caused the plaintiff’s severe degloving injury. Absent the

    negligence of ESA, the plaintiff’s degloving injury would not have occurred.

 24. Defendant ESA was the agent and partner of defendant AMS and, in accordance with

    both such principal-agent and partnership relationships, AMS bears vicarious liability

    for the negligence of ESA.

 25. As a result of the defendants’ negligence, the plaintiff has sustained injuries and

    damages as described above, all in an amount in excess of $75,000.

                         Product Liability: Defective Installation

 26. This action concerns harm caused by the defective installation of a product and, as

    such, constitutes a “product liability claim” as such is defined by K.S.A. 60-3302(c).

 27. The above-described injuries and damages suffered by the plaintiff were the result of

    a condition caused by the defective installation of the SCRAM Cam bracelet on the

    plaintiff’s leg by ESA.




                                         6
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 7 of 12




 28. The SCRAM Cam bracelet, as defectively installed by ESA, was unreasonably

    dangerous, and such unreasonably dangerous condition existed at the time the

    bracelet left the control of ESA.

 29. On two occasions, the plaintiff requested that ESA alleviate the defective condition of

    the bracelet by loosening it, but on neither occasion did ESA take appropriate action,

    and the defective and unreasonably dangerous condition of the bracelet was

    knowingly allowed by ESA to continue to exist, even after the bracelet left the control

    of ESA.

 30. The actions and inactions of ESA in creating the defective and unreasonably

    dangerous condition of the bracelet, and in allowing such condition to continue, both

    constitutes negligence and gives rise to strict liability in tort.

 31. The unreasonably dangerous condition of the bracelet, caused by the defective

    installation of ESA, caused the injuries that the plaintiff suffered in the aforesaid

    accident to be enhanced over and above the injuries that the plaintiff would have

    suffered had the bracelet been properly installed, thus resulting in all of the injuries

    and damages previously described.

 32. Defendant ESA was the agent and partner of defendant AMS and, in accordance with

    both such principal-agent and partnership relationships, AMS bears vicarious liability

    for the unreasonably dangerous condition of the SCRAM Cam bracelet as caused by

    ESA.



                                            7
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 8 of 12




 33. As a result of the defendants’ defective installation of the SCRAM Cam bracelet, the

    plaintiff has sustained injuries and damages as described above, all in an amount in

    excess of $75,000.

                              Product Liability: Defective Design

 34. AMS was the manufacturer of the SCRAM Cam bracelet involved in this case and

    was involved in the business of producing and distributing such bracelets.

 35. At all times relevant herein, ESA was in the business of supplying SCRAM Cam

    bracelets to the public at large, and ESA provided the SCRAM Cam bracelet involved

    in this case to the plaintiff.

 36. The SCRAM Cam bracelet manufactured by AMS and provided by ESA to the

    plaintiff was defectively designed in that the bracelet contained no mechanism for

    loosening or releasing itself in the event the bracelet was installed too tightly or

    became subject to violent forces or other circumstances which might cause severe

    injury to the wearer. The bracelet was further defective in that it was designed to be

    placed upon and fastened around the wearer’s leg by a strap which would foreseeably

    subject the wearer to a degloving or other serious injury in the event the wearer’s leg

    were to encounter such violent forces. As such, the SCRAM Cam bracelet was

    unreasonably dangerous to those who would foreseeably use the product.

 37. Such design defect existed at the time the SCRAM Cam bracelet left the control of

    AMS and likewise existed when the bracelet was provided to the plaintiff by ESA.



                                           8
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 9 of 12




 38. The product, as defectively designed by AMS and supplied to the plaintiff by ESA,

    caused the injuries that the plaintiff suffered in the aforesaid accident to be enhanced

    over and above the injuries that the plaintiff would have suffered had the bracelet

    been properly designed, thus resulting in all of the injuries and damages previously

    described.

 39. As a result of the defective design of the SCRAM Cam bracelet, as well as the

    distribution of such bracelet by ESA, the defendants are responsible to the plaintiff in

    strict product liability, and the plaintiff has sustained injuries and damages as

    described above, all in an amount in excess of $75,000.

                    Breach of the Implied Warranty of Merchantability

 40. Pursuant to a contract between ESA and the plaintiff, ESA supplied the aforesaid

    SCRAM Cam bracelet to the plaintiff.

 41. A warranty of merchantability was implied in the aforesaid contract.

 42. AMS, as a partner with ESA and as the principal for whom its agent, ESA, was

    acting, was responsible for and was bound by the contract made by ESA with the

    plaintiff.

 43. The SCRAM Cam bracelet that was the subject of the contract was defective as

    described in paragraph 36, above, and was therefore not fit for the ordinary purpose

    for which it was meant to be used.

 44. The bracelet was defective when it left the control of AMS and was in the same

    defective condition when ESA provided it to the plaintiff.

                                         9
Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 10 of 12




 45. By providing a defective SCRAM Cam bracelet to the plaintiff, the defendants

    violated their implied warranty of merchantability, which caused the plaintiff’s

    injuries and damages as described above, all of which are in excess of $75,000.

                                    Breach of Contract

 46. As stated above, the plaintiff entered into a written contract with defendant ESA,

    which included specific instructions for the installation of the SCRAM Cam bracelet

    that the plaintiff was being provided. Such instructions constituted a term of the

    contract and an express contractual assurance to the plaintiff that the SCRAM Cam

    bracelet would be properly installed by ESA.

 47. The improper installation of the SCRAM Cam bracelet on the plaintiff’s leg

    constituted a breach of the aforesaid contractual term.

 48. ESA entered the contract with the plaintiff for its own benefit and, as an agent and

    partner of AMS, also entered such contract on behalf of AMS.

 49. As a consequence of the above-described agency and partnership relationships

    between ESA and AMS, the conduct of ESA in breaching its contract with the

    plaintiff was likewise a breach by AMS.

 50. The aforesaid contractual breach resulted in the plaintiff suffering the injuries and

    damages described above, all of which are in excess of $75,000.

                                    Loss of Consortium

 51. At all times relevant herein, the plaintiff was lawfully married to Becky June James,

    who resides with the plaintiff at the address aforesaid.

                                         10
     Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 11 of 12




       52. As a result of the injuries described herein, the plaintiff has suffered a loss and

           impairment of his ability to perform services in the household and to discharge his

           domestic duties, and thus brings a claim in this action, for the benefit of his spouse,

           for the recovery of all damages allowed by K.S.A. 23-205 and for loss of consortium

           pursuant to Kansas common law, the amount of such damages being in excess of

           $75,000.

       Therefore, the plaintiff, Larry Martez James, prays for judgment against the defendants

on the claims set forth above, together with his costs incurred herein, and for such other and

further relief as the Court may deem just and proper.

                                             HITE, FANNING & HONEYMAN L.L.P.


                                             By /s/Vince P. Wheeler
                                               Vince P. Wheeler, SC#12502
                                               wheeler@hitefanning.com
                                               Bradley J. LaForge, SC#20323
                                               laforge@hitefanning.com
                                               HITE, FANNING & HONEYMAN L.L.P.
                                               100 N. Broadway, Ste. 950
                                               Wichita, KS 67202-2216
                                               Telephone: (316) 265-7741
                                               Facsimile: (316) 267-7803
                                               Attorneys for plaintiff Larry Martez James




                                               11
     Case 2:19-cv-02579-DDC-TJJ Document 1-1 Filed 09/24/19 Page 12 of 12




                                DEMAND FOR JURY TRIAL

       Comes now the plaintiff, Larry Martez James, by and through his counsel of record, and

demands a trial by a jury of 12 persons in the above-entitled matter.

                                             HITE, FANNING & HONEYMAN L.L.P.


                                             By /s/Vince P. Wheeler
                                               Vince P. Wheeler, SC#12502
                                               wheeler@hitefanning.com
                                               Bradley J. LaForge, SC#20323
                                               laforge@hitefanning.com
                                               HITE, FANNING & HONEYMAN L.L.P.
                                               100 N. Broadway, Ste. 950
                                               Wichita, KS 67202-2216
                                               Telephone: (316) 265-7741
                                               Facsimile: (316) 267-7803
                                               Attorneys for plaintiff Larry Martez James




                                                12
